Name: Commission Regulation (EEC) No 3507/86 of 18 November 1986 amending Regulation (EEC) No 1634/86 laying down detailed rules for the application of the supplementary trade mechanism to olive oil and oil-cake imported into Portugal
 Type: Regulation
 Subject Matter: trade policy;  information and information processing;  agricultural activity;  Europe;  trade;  processed agricultural produce
 Date Published: nan

 No L 324/8 Official Journal of the European Communities 19 . 11 . 86 COMMISSION REGULATION (EEC) No 3507/86 of 18 November 1986 amending Regulation (EEC) No 1634/86 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to olive oil and oil-cake imported into Portugal HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1634/86 (2) provides that Portugal shall communicate to the Commis ­ sion the quantities of products in respect of which STM licences have been issued ; whereas, however, this obliga ­ tion must be applied to all Member States ; whereas the Regulation should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 Article 3 of Regulation (EEC) No 1634/86 is replaced by the following : 'Article 3 Before the 15th of each month, the Member States shall inform the Commission of the quantities of products in respect of which STM licences have been issued during the preceding month.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p . 106 . 0 OJ No L 144, 29 . 5 . 1986, p . 20 .